Name: Commission Implementing Regulation (EU) NoÃ 1145/2011 of 10Ã November 2011 fixing the maximum amount of aid granted for the private storage of olive oil under the tendering procedure opened by Implementing Regulation (EU) NoÃ 1023/2011
 Type: Implementing Regulation
 Subject Matter: agricultural structures and production;  processed agricultural produce;  economic policy;  trade policy;  distributive trades
 Date Published: nan

 11.11.2011 EN Official Journal of the European Union L 293/33 COMMISSION IMPLEMENTING REGULATION (EU) No 1145/2011 of 10 November 2011 fixing the maximum amount of aid granted for the private storage of olive oil under the tendering procedure opened by Implementing Regulation (EU) No 1023/2011 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 43(d), in conjunction with Article 4 thereof, Whereas: (1) Commission Implementing Regulation (EU) No 1023/2011 of 14 October 2011 opening the tendering procedure for aid for private storage of olive oil (2) provides for two tendering sub-periods. (2) In accordance with Article 13(1) of Commission Regulation (EC) No 826/2008 of 20 August 2008 laying down common rules for the granting of private storage aid for certain agricultural products (3), on the basis of tenders notified by the Member States, the Commission either fixes a maximum amount of the aid or does not fix a maximum amount of the aid. (3) On the basis of the tenders submitted in response to the second partial invitation to tender, it is appropriate to fix a maximum amount of the aid for private storage of olive oil for the tendering sub-period ending on 8 November 2011. (4) In order to give a rapid signal to the market and to ensure efficient management of the measure, this Regulation should enter into force on the day of its publication in the Official Journal of the European Union. (5) The Management Committee for the Common Organisation of Agricultural Markets has not delivered an opinion within the time limit set by its Chair, HAS ADOPTED THIS REGULATION: Article 1 For the tendering sub-period ending on 8 November 2011 within the tendering procedure opened by Implementing Regulation (EU) No 1023/2011, the maximum amount of aid for olive oil shall be as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 November 2011. For the Commission, On behalf of the President, JosÃ © Manuel SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 270, 15.10.2011, p. 22. (3) OJ L 223, 21.8.2008, p. 3. ANNEX (EUR/tonne/day) Product Maximum amount of aid Virgin olive oil 1,3